Exhibit 10.39
(NUANCE LETTERHEAD) [b73060ncb7306000.gif]
June 3, 2008
Thomas L Beaudoin
19 Northbriar Rd
Acton, MA 01720
Dear Thomas:
Congratulations! It is with great pleasure that I confirm Nuance’s offer of
employment for the position of Executive Vice President of Finance reporting to
Paul Ricci, Chief Executive Officer. In addition, within sixty days of your
beginning employment with Naunce, I will recommend to the Board that you be
appointed an Executive Officer. Your work location will be Burlington, MA. Your
anticipated start date will be July 1, 2008.
Your starting annual base salary for this exempt level position will be $350,000
paid at the rate of $14,583.33 on a semi-monthly basis. In addition to your base
salary, you will be eligible to participate in the Nuance Communications, Inc.
Incentive for Performance (IFP) Bonus Program, which currently pays a target of
60 % of base salary, pro-rated in the first year according to date of hire. You
will also receive a Car Allowance of $15,000 per year and a Tax and Financial
Planning allowance of $5,000 per year.
Once you have accepted the offer, I will recommend to the Nuance Compensation
Committee, a New Hire stock option grant of 100,000 options with a 4 year
vesting schedule (25% after year 1 and then monthly thereafter), provided you
remain an active employee at such time. Details of the stock option grant will
be provided to you when the grants are finalized.
I will also recommend to the Nuance Compensation Committee, a restricted stock
grant of 50,000 shares. These shares will vest at 25% per year for 4 years,
provided you remain an active employee at such time. Details of this time-based
restricted stock award will be provided to you when the grants are finalized.
You will also be recommended to the Nuance Compensation Committee a restricted
stock grant of performance based restricted shares. The performance-based award
will consist of 75,000 shares, which will vest in 25% increments, if ever, on
the anniversary of each grant date, upon the achievement of certain performance
targets that will be established with your manager. If achievement is not met or
you terminate employment before vesting, you will not vest in the installment
for the applicable measurement period

 



--------------------------------------------------------------------------------



 



and that portion of the award will lapse. Details of the restricted stock award
will be provided to you when the grants are finalized.
Should your employment with Nuance be terminated involuntarily by Nuance for any
reason other than cause, death or disability, you will be eligible to receive
6 months base salary & COBRA coverage if you execute Nuance’s specified
severance agreement (including, among other things, a full release of claims and
non-competition agreement). If there is a change of control transaction and your
employment is terminated within twelve months following the change of control
transaction by Nuance (or the successor company) for a reason other than cause,
death or disability, and you execute a severance agreement specified by Nuance
(or the successor company) (including, among other things, a full release of
claims and non-competition agreement), you will receive 12 months of base salary
& COBRA coverage, plus immediate acceleration of any unvested time based stock
grants, excluding any stock grants issued as performance-based grants.
For purposes of this Agreement, “Cause” means your employment with Nuance is
terminated after a majority of the Board has found any of the following to
exist: (i) the commission by you of a felony, either in connection with the
performance of your obligations to Nuance or which adversely affects your
ability to perform such obligations; (ii) gross negligence, dishonesty or breach
of fiduciary duty; or (iii) the commission by you of an act of fraud or
embezzlement which results in loss, damage or injury to Nuance, whether directly
or indirectly; (iv) disclosure of Nuance’s confidential or proprietary
information which violates the terms of the Non-Compete, Proprietary
Information, & Conflict of Interest Agreement; (v) your continued substantial
willful nonperformance (except by reason of disability) of your employment
duties after you have received a written demand for performance by the Board and
you have failed to cure such nonperformance within 15 business days of receiving
such notice.
As a full-time employee, you will be eligible for our comprehensive benefits
package which goes into effect on your first day of hire. The enclosed material
outlines all of our benefits to which you are entitled as a Nuance employee. In
addition to our Standard Life Insurance Policy you will be eligible for an
additional $500,000 in coverage should you pass the eligibility requirements.
Also you will be eligible to receive our enhanced Executive Disability Insurance
coverage and Executive Wellness Benefit.
Your employment with Nuance will be “at will”, meaning that either you or Nuance
will be entitled to terminate your employment at any time and for any reason,
with or without cause. Any contrary representations which may have been made to
you are superseded by this offer. This is the full and complete agreement
between you and Nuance. Although your job duties, title, compensation, and
benefits, as well as Nuance personnel policies and procedures, may change from
time to time, the “at will” nature of your employment may only be changed in an
express written agreement signed by you and a duly authorized officer of Nuance
Communications, Inc.
This offer is contingent upon your satisfying the conditions of hire including:

 



--------------------------------------------------------------------------------



 



  •   Employment Eligibility Verification; proof of eligibility to work in the
United States (All Employees)     •   Nuance standard Non-Compete, Proprietary
Information, & Conflict of Interest Agreement (All Employees)     •   Background
Check (Finance/control positions and Director level & above) — Complete     •  
Application completed in full and signed     •   3 Professional References
-Complete

We, at Nuance Communications, are proud of our reputation and we feel confident
that you will be a positive addition to the Sr. Management Team, while the
position will afford you the opportunity to grow your professional skill set.
Thomas, please confirm your acceptance of our employment offer by signing this
offer confirmation letter, indicating your anticipated start date in the space
provided and scan/email to Laurence Plotkin at Laurence.plotkin@nuance.com. Or
call Laurence if you have further questions regarding our offer (781) 565-5000.
This offer expires on June 3, 2008.
We look forward to having you join us.
Sincerely,
/s/ Dawn Fournier
Dawn Fournier
VP Human Resources

cc:   Paul Ricci
Laurence Plotkin

I ACCEPT THE OFFER OF EMPLOYMENT AS STATED ABOVE:

         
   /s/ Tom Beaudoin
  June 3, 2008          
New Hire Signature
  Date of Acceptance    

 